989 F.2d 492
143 L.R.R.M. (BNA) 3120
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.EQUITABLE RESOURCES EXPLORATION, A Division of EquitableResources Energy Company, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.National Labor Relations Board, Petitioner,v.Equitable Resources Exploration, a Division of EquitableResources Energy Company, Respondent.
Nos. 92-1721, 92-1824.
United States Court of Appeals,Fourth Circuit.
Argued:  February 2, 1993Decided:  March 29, 1993

On Petition for Review and Cross-Application for Enforcement of an Order of the National Labor Relations Board.
Henry Jared Wallace, Jr., REED, SMITH, SHAW & MCCLAY, Pittsburgh, Pennsylvania, for Petitioner.
Joseph Anthony Oertel, Senior Litigation Attorney, NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for Respondent.
Lauren Klett Kroeger, REED, SMITH, SHAW & MCCLAY, Pittsburgh, Pennsylvania, for Petitioner.
Jerry M. Hunter, General Counsel, Yvonne T. Dixon, Acting Deputy General Counsel, Nicholas E. Karatinos, Acting Associate General Counsel, Aileen A. Armstrong, Deputy Associate General Counsel, NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for Respondent.
N.L.R.B.
ENFORCED.
Before WILKINSON and WILKINS, Circuit Judges, and PAYNE, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:

OPINION

1
The question presented is whether substantial evidence supports the National Labor Relations Board's determination that appellant Equitable Resources Exploration ("EREX") committed a number of unfair labor practices under §§ 8(a)(1), 8(a)(3), and 8(a)(5) of the National Labor Relations Act, codified at 29 U.S.C.ss 151 et seq.  We have carefully reviewed the issues, studied the briefs and the record, and heard oral argument.  We think that substantial evidence does support the NLRB's ruling.  Accordingly, the petition for review is denied and the order of the National Labor Relations Board is


2
ENFORCED.